DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 10 February 2021. Claim(s) 1-20 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10 February 2021 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2015/0369128 to Parnin et al. (hereinafter “PARNIN”) in view of United States Patent Application Publication No. 2016/0222975 to Sheridan et al. (hereinafter “SHERIDAN”).

(A) Regarding Claim 14:
	PARNIN teaches:
		A gas turbine engine (Fig. 1) comprising:
a fan drive turbine driving a fan rotor (42) through a main gear reduction (48); and 
a primary lubricant system (76, Figs. 2-3) for supplying lubricant to said main gear reduction, and an auxiliary oil pump (70 i.e. pump 70 houses auxiliary pump stages 84) for supplying oil to said main gear reduction, and an auxiliary pump gearbox (62) for driving said auxiliary pump said main gear reduction being separate from said auxiliary pump gearbox.
However, the difference between PARNIN and the claimed invention is that PARNIN does not explicitly teach an input gear to rotate when said fan rotor rotates, and in a direction of rotation of said fan rotor and engages a first gear in said auxiliary pump gear train, said first gear having an outer peripheral envelope and an axis of rotation of said auxiliary pump is within said outer peripheral envelope.
SHERIDAN teaches:
		A gas turbine engine (Fig. 1) comprising:
A fan drive turbine driving a fan rotor (42) through a main gear reduction (48); and
a lubricant system (62) for supplying lubricant to said main gear reduction, and a pump for supplying oil to said main gear reduction, and a gear train (66, figs. 2-3) for driving said pump when said fan rotor is rotating in either direction (paragraph 0005), said main gear reduction being separate form said pump gear train, and	
an input gear (64, SHERIDAN, figs. 2-3) rotates when said fan rotor rotates, and in a direction of rotation of said fan rotor and engages a first gear (90, SHERIDAN) in said auxiliary pump gear train, said first gear having an outer peripheral envelope and an axis of rotation of said auxiliary pump (72, SHERIDAN) is within said outer peripheral envelope.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gearbox of PARNIN to include an epicyclic gear train, as taught by SHERIDAN, in order to supply oil to the main gear reduction during non-operational modes of the gas turbine engine, e.g. windmilling, and thereby achieve the predictable result of maintaining lubricant supply to the gears as they rotate (SHERIDAN paragraph 0005).

	(B) Regarding Claim 15:
PARNIN as modified by SHERIDAN further teaches:
Said first gear (90, SHERIDAN Figs. 2-3) includes a main first gear portion selectively driving a second main gear portion through a first clutch (112), and said main gear portion driving an output shaft which is engaged to drive said auxiliary pump through a second clutch (96), wherein one of said first and second clutches is operable to transmit rotation when driven in a first direction of rotation, but does not transmit rotation when driven in a second direction of rotation, and the other of said first and second clutches is operable to transmit rotation when driven in said second direction of rotation, but not transmit rotation when driven in said first direction of rotation (SHERIDAN paragraphs 0046-47).
	
(C) Regarding Claim 16: 
PARNIN as modified by SHERIDAN further teaches:
Said output shaft (92, SHERIDAN Figs. 2-3) driving an output gear (98, SHERIDAN), which is, in turn, engaged with an auxiliary pump drive gear (100 SHERIDAN) to drive said auxiliary pump.

(D) Regarding Claim 17: 
PARNIN as modified by SHERIDAN further teaches:
Said first and second clutches are sprag clutches (SHERIDAN paragraph 0055).

(E) Regarding Claim 18: 
PARNIN as modified by SHERIDAN further teaches:
Said output shaft rotates on an output shaft axis (along 95, SHERIDAN Figs. 2-3), said auxiliary pump rotating on an auxiliary pump axis (along 102, SHERIDAN), and said input gear rotating about an input gear axis (along “A” SHERIDAN), and said input gear axis being on an opposed side of said output shaft axis relative to said auxiliary pump axis.

(F) Regarding Claim 20:
		PARNIN as modified by SHERIDAN further teaches:
Said main gear reduction is also an epicyclic gear train (PARNIN paragraph 0028).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 7, 8, 9, 10, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 19, 18, 4, 4, 19, 18, 4, and 4 of U.S. Patent No. 10,982,687 in view of United States Patent Application Publication No. 2014/0093356 to Stutz et al. (hereinafter “STUTZ”). Although the claims are not identical, they are not patentably distinct from one another. 
(A) Regarding Claim 1:
Claim 1 recites additional features concerning said fan rotor being within an outer housing, a bypass duct being defined between said outer housing and a core housing, a bypass ratio greater than 10.0, a gear ratio greater than 2.3 and a pressure ratio greater than 5.0 (see the comparison chart below). The added limitations are not recited in claim 19 of patent 10,982,687, but are not patentably distinct from claim 1.
STUTZ discloses a turbofan engine with a fan rotor being received within an outer housing, with a bypass duct being defined between said outer housing and a core housing which houses a fan drive turbine (Fig. 1), and said fan rotor delivering air into said bypass duct as propulsion air and into said core housing, and a bypass ratio being defined as a volume of air delivered into said bypass duct divided by a volume of air delivered into said core housing, said bypass ratio being greater than 10.0 (paragraph 0040), a gear ratio of said main gear reduction being greater than 2.3 (paragraph 0040), and a pressure ratio measured prior to an inlet of said fan drive turbine as related to the pressure at an outlet of said fan drive turbine prior to any exhaust nozzle is greater than 5.0 (paragraph 0037). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the gas turbine engine of patent 10,982,687 to include a bypass duct having a bypass ratio greater than 10.0, as taught by Stutz, in order to structure the gas turbine engine as a high-bypass gas turbine engine and thereby produce a significant amount of thrust (Stutz paragraph 0042). 
Furthermore, since applicant has not disclosed any unexpected results to suggest that having the claimed gear ratio and pressure ratio provides an advantage, solves a stated problem, or is for a particular purpose above the fact one of ordinary skill in the art determines the desired values for the gear ratio and pressure ratio to achieve a desired performance of the gas turbine engine at desired operating condition and it appears the engine of the application would perform equally well with the gear ratio and pressure ratio, as claimed by applicant, it would have been an obvious matter of design choice to modify the invention of patent claim 19 to obtain the invention specified in instant application claim 1 for the purpose of establishing an appropriate gear ratio and pressure ratio to achieve the desired performance of the gas turbine engine at the desired operating condition(s).	

(B) Regarding Claims 2, 3, 4 and 7:
Claims 2, 3, 4 and 7 recite additional features concerning a low fan pressure ratio across a fan blade alone is less than 1.45 and a low corrected fan tip speed being less than about 1150 ft/seconds both being measured at a cruise condition at 0.8 Mach and 35,000 feet (see the comparison chart below). The added limitations are not recited in claims 19, 18, 4 and 4 of patent 10,982,687, but are not patentably distinct from claims 2, 3, 4 and 7.
STUTZ discloses a low fan pressure ratio across a fan blade alone is less than 1.45 (paragraph 0043) and a low corrected fan tip speed, which is an actual fan tip speed of said fan blade in feet per second divided by an industry standard temperature correction of [(Tram °R) / (518.7 OR)]05, being less than about 1150 ft/seconds (paragraph 0044), with both said low corrected fan tip speed and said low fan pressure ratio being measured at a cruise condition at 0.8 Mach, and 35,000 feet (paragraph 0042).
Since applicant has not disclosed any unexpected results to suggest that having the claimed low fan pressure ratio and low corrected fan tip speed being measured at a cruise condition at the claimed Mach and altitude provides an advantage, solves a stated problem, or is for a particular purpose above the fact one of ordinary skill in the art determines the desired values for the low fan pressure ratio and low corrected fan tip speed to achieve a desired performance of the gas turbine engine at desired operating condition and it appears the engine of the application would perform equally well with the gear ratio and pressure ratio, as claimed by applicant, it would have been an obvious matter of design choice to modify the invention of patent claims 19, 18, 4 and 4  to obtain the invention specified in instant application claims 2, 3, 4 and 7 for the purpose of establishing an appropriate low fan pressure ratio and low corrected fan tip speed to achieve the desired performance of the gas turbine engine at the desired operating condition(s).

	(C) Regarding Claims 8, 9, 10 and 13:
Claim 8, 9, 10 and 13 recites additional features concerning said fan rotor being within an outer housing, a bypass duct being defined between said outer housing and a core housing, a bypass ratio greater than 10.0, a low fan pressure ratio across a fan blade alone is less than 1.45 and a low corrected fan tip speed being less than about 1150 ft/seconds both being measured at a cruise condition at 0.8 Mach and 35,000 feet (see the comparison chart below). The added limitations are not recited in claim 19, 18, 4 and 4 of patent 10,982,687, but are not patentably distinct from claims 8, 9, 10 and 13.
STUTZ discloses a turbofan engine with a fan rotor being received within an outer housing, with a bypass duct being defined between said outer housing and a core housing which houses a fan drive turbine (Fig. 1), and said fan rotor delivering air into said bypass duct as propulsion air and into said core housing, and a bypass ratio being defined as a volume of air delivered into said bypass duct divided by a volume of air delivered into said core housing, said bypass ratio being greater than 10.0 (paragraph 0040) and a low fan pressure ratio across a fan blade alone is less than 1.45 (paragraph 0043) and a low corrected fan tip speed, which is an actual fan tip speed of said fan blade in feet per second divided by an industry standard temperature correction of [(Tram °R) / (518.7 OR)]05, being less than about 1150 ft/seconds (paragraph 0044), with both said low corrected fan tip speed and said low fan pressure ratio being measured at a cruise condition at 0.8 Mach, and 35,000 feet (paragraph 0042).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the gas turbine engine of patent 10,982,687, to include a bypass duct having a bypass ratio greater than 10.0, as taught by Stutz, in order to structure the gas turbine engine as a high-bypass gas turbine engine and thereby produce a significant amount of thrust (Stutz paragraph 0042). 
Furthermore, since applicant has not disclosed any unexpected results to suggest that having the claimed low fan pressure ratio and low corrected fan tip speed being measured at a cruise condition at the claimed Mach and altitude provides an advantage, solves a stated problem, or is for a particular purpose above the fact one of ordinary skill in the art determines the desired values for the low fan pressure ratio and low corrected fan tip speed to achieve a desired performance of the gas turbine engine at desired operating condition and it appears the engine of the application would perform equally well with the gear ratio and pressure ratio, as claimed by applicant, it would have been an obvious matter of design choice to modify the invention of patent claims 19, 18, 4 and 4  to obtain the invention specified in instant application claims  8, 9, 10 and 13 for the purpose of establishing an appropriate low fan pressure ratio and low corrected fan tip speed to achieve the desired performance of the gas turbine engine at the desired operating condition(s).

Claims 14, 15, 16, 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 9, 10, 2 and 18 of U.S. Patent No. 10,982,687. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect.
The auxiliary pump gear train being an epicycle gear train and said auxiliary pump epicyclic gear train including a ring gear engaged with a plurality of intermediate gears, said plurality of intermediate gears engaged with a sun gear in patent claims 2, 3, 9, 10, 2 and 18 being excluded. 
Thus, it is apparent that the more specific, or narrow, patent claims 2, 3, 9, 10, 2 and 18 encompass the more generic, or broad, application claims 14, 15, 16, 17, 19 and 20. Note that since application claims 14, 15, 16, 17, 19 and 20 are anticipated by patent claims 2, 3, 9, 10, 2 and 18, and since anticipation is the epitome of obviousness, then application claims 14, 15, 16, 17, 19 and 20 are obvious over patent claims 2, 3, 9, 10, 2 and 18.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,230,974 and 2013/0319006 both to Parnin, US 2016/0032773 to James, US 2016/0376988 to Sheridan, US 2015/0377066 to Duong and US 2015/0361886 to Roberge teach lubrication systems and driven pumps.

Allowable Subject Matter
Claim(s) is/are 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to due to dependence from claim 5.
Claim 12 is objected to due to dependence from claim 11.
The following is a statement of reasons for the indication of allowable subject matter:
(A) Regarding Claim(s) 5 and 11:
Claim(s) 5 and 11 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation, in claims 1 and 8, from which claims 5 and 11 depend, respectively, “an auxiliary pump epicyclic gear train for driving said auxiliary pump when said fan rotor is rotating in either direction” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, SHERIDAN teaches a compound gear train rather than the more compact structure of an epicyclic gear train as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745